Citation Nr: 1126862	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  10-40 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service in the U.S. Air Force from April 1979 to September 1999. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington which denied service connection for hepatitis C. 

In May 2011 a Board hearing was held at the RO in Las Vegas, Nevada; the transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed hepatitis C in service. 

At the Board hearing the Veteran reported that he was told he had non-A, non-B hepatitis in 1989 after he donated blood.  However a July 2010 letter from United Blood Services, which originally wrote a letter to the Veteran in 1989, states that in November 1989 the level of the Veteran's liver enzyme alanine aminotransferase (ALT) was above the level acceptable for transfusion which may or may not indicate a medical problem.  The letter also reported that elevated ALT may be due to various factors including alcohol, medications, strenuous exercise, obesity, or in a few cases, a liver problem such as viral hepatitis.   Service treatment records contain lab tests which show the Veteran was negative for hepatitis A and B in January 1990; negative for hepatitis A, B, and C in October 1993; and negative for hepatitis A, B, and C in May 1994.  The May 1994 lab tests are the last lab tests for hepatitis although the Veteran was in service until September 1999.  The Veteran was diagnosed with hepatitis C in April 2007.

At the Board hearing the Veteran testified that post-service he had no surgeries, did not have promiscuous sex, did not drink a lot, and had zero tattoos.  Service treatment records indicate that the Veteran had three minor surgeries in service; a circumcision, a cyst removed from his back, and a vasectomy. 

In January 2009 a VA examination was conducted.  The examiner identified the Veteran's in-service surgeries and noted that the Veteran was not diagnosed with hepatitis C until post-service.  However the examiner did not address the lack of testing since 1994, nor did he discuss the Veteran's lack of risk factors post-service. 
As such, the examiner's opinion is incomplete.  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An additional VA examination is necessary. 


Accordingly, the case is REMANDED for the following action:

1. With appropriate authorization from the Veteran, obtain and associate with the claims file all private treatment records of the Veteran pertinent to the issue on appeal that have not been previously secured, to include treatment records from Dr. F.N. from October 2007 to March 2008, as identified in the notice of disagreement. 

2. Schedule the Veteran for a VA examination by an appropriate medical examiner.  

After review of the claims file, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that hepatitis C or residuals thereof, began during service or was a result of his service.  

The examiner is to specifically address the risk the Veteran's in service surgeries; circumcision, vasectomy, and cyst excision had on his development of hepatitis c. 

The examiner is to consider that post-service the Veteran had no surgeries, did not have promiscuous sex, did not drink a lot, and had zero tattoos.  

The entire claims folder and a copy of this Remand must be made available to and reviewed by the examiner prior to the examination

A full and complete rationale for all opinions expressed must be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.  
 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


